Exhibit 10.11

 

--------------------------------------------------------------------------------

CERTAIN INFORMATION (INDICATED BY “[***]”) IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

Settlement Agreement and Amendment to
Development And Supply Agreement

 

This Settlement Agreement and Amendment to the Development and Supply Agreement
(“Amendment”) is made this 12th day of January 2010 (“Amendment Effective Date”)
between Diablo Technologies, Inc., a Canadian corporation having a principal
place of business at 290 St. Joseph, Suite 200, Gatineau, Quebec J8Y 3Y3
(“Diablo”) and Netlist, Inc., a Delaware corporation having a principal place of
business at 51 Discovery, Irvine, CA 92618 (“Netlist”).

 

RECITALS

 

Whereas, Netlist entered into a Development and Supply Agreement with Diablo to
have certain products designed and manufactured by Diablo on September 10, 2008
(“Agreement”); and

 

Whereas, in the course of performing this Agreement, the parties have had [***]
regarding the [***] and [***] under this Agreement, including [***] thereof;

 

WHEREAS, the parties have [***] all past [***] and [***] between them concerning
or regarding the alleged breaches of the Agreement;

 

WHEREAS, the parties agree that the settlement and amendments embodied in this
Agreement are made in good faith and shall not constitute an admission of
liability or other admission against interest by any party hereto.

 

Now, therefore, in consideration of the promises and the mutual agreements
hereinafter set forth, and intending to be legally bound, the parties hereto
agree as follows:

 

AGREEMENTS

 

1.                                     Purchase and Payment Obligations.  Within
five (5) business days of the Amendment Effective Date, Netlist shall:

 

(a)                                 Receive a certificate of conformance from
Diablo stating [***] as per the [***] depicted in [***] between Diablo and
Netlist.  Make a payment of US$[***] to Diablo as the NRE Payment milestone
“[***]” agreed in Exhibit D;

 

(b)                                 Issue a purchase order to Diablo for [***]
aligned with previously provided forecasts, which shall be accompanied by an
[***];

 

(c)                                  Provide to Diablo a delivery schedule for
all devices between now and September 2010;

 

(d)                                 Agree to provide Diablo a budget of $[***]
US dollars for each Netlist Chipset qualification in each Netlist density
configuration added to the plan of record.  Diablo shall use

 

1

--------------------------------------------------------------------------------


 

these funds solely to 1) purchase DIMMs from Netlist and 2) to purchase Netlist
customer target systems for in-system validation of the Netlist Chipset.

 

(e)                                  Agree to jointly initiate a cost benefit
analysis for development of a [***].  Should this analysis conclude a
development is necessary, Netlist shall initiate said development.

 

(f)                                   Receive from Diablo the items requested
below or a plan including a schedule to address the items requested below

 

1.                                      Return of all [***] as previously
requested (Diablo may request to change the quantity to allow for [***])

2.                                      [***] for both RD and ID devices
([***]).  In addition, Netlist requests specific test results and engineering
assessment for the following parameters:  [***]

3.                                      [***] for [***]

4.                                      Progress report on [***] and Reliability
[***]

5.                                      Errata List of [***] for both RD and ID

6.                                      Review and finalize the Phase Definition
and phase exit criteria ([***]) including [***] phase plan and schedule as well
as Production readiness status

7.                                      Latest encrypted [***] for both RD and
ID I/O

8.                                      On an ongoing basis Diablo will provide
any and all available information and data which is essential for Netlist’s
qualification efforts for Diablo Chipsets.

 

2.                                     Release and Covenant Not to Sue.

 

(i)                                    Diablo hereby fully releases and forever
discharges Netlist, and its respective past, present and future officers,
directors, representatives, employees, agents, principals, shareholders,
attorneys, assigns, predecessors, successors, affiliates, and subsidiaries, from
any and all claims, causes of action, debts, liabilities, rights to damages,
collection, reimbursement, costs, expenses, attorneys’ fees, and rights to
injunctive relief, known or unknown, relating to any alleged breach of this
Agreement, by such party prior to the Amendment Effective Date, including but
not limited to any allegation by Diablo that Netlist made improper use of any
Diablo Confidential Information or any other technology encompassed within
Diablo’s Intellectual Property Rights.

 

(ii)                                 Diablo further covenants and agrees that it
will not assert any claim or take any action against Netlist or any customer or
business partner of Netlist, or claim that Netlist is not entitled to ship
products using chips procured from other suppliers, now or in the future, based
on Netlist’s marketing or sale of products that utilize chips procured from
companies other than Diablo, only with respect to the followings claims: 1) any
claim that Netlist or any customer or business partner of Netlist is using any
Confidential Information of Diablo, provided that Netlist and Netlist’s
customers and business partners undertake reasonable precautions to maintain the
confidentiality of Diablo’s Confidential Information; 2) any claim for patent
infringement based on an invention arising as a consequence of work performed
under this Agreement; or 3) that Netlist or its customers or business partners
are otherwise using technology developed by Diablo as a consequence of worked
performed under this Agreement.  Diablo hereby expressly

 

2

--------------------------------------------------------------------------------


 

waives and releases any rights it may have at law or in equity to take any legal
action or other action as described in this paragraph against Netlist, its
customers or its business partners.  The term “business partner” as used in this
paragraph refers to third parties working with Netlist in connection with
Netlist products, and such third parties are only entitled to the protections of
this paragraph to the extent of their work with Netlist.

 

(iii)                              Diablo acknowledges that there is a risk that
subsequent to the execution of this Amendment, it may discover, incur or suffer
facts and/or claims which were unknown or unanticipated at the time this
Amendment is executed.  Diablo acknowledges and agrees that by reason of the
releases and covenants contained herein, it is assuming the risk of such unknown
facts and/or claims and agrees that this Amendment applies thereto.  In
connection therewith, Diablo expressly waives the benefits of Section 1542 of
the California Civil Code, which section provides as follows, and any laws of
similar affect applicable in any jurisdiction:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(iv)                             Release and Covenant Not to Sue by Netlist

 

Netlist hereby fully releases, forever discharges and covenants not to sue
Diablo and its respective past, present and future officers, directors,
representatives, employees, agents, principals, shareholders, attorneys,
assigns, predecessors, successors, affiliates, and subsidiaries, from any and
all claims, causes of action, debts, liabilities, rights to damages, collection,
reimbursement, costs, expenses, attorneys’ fees, and rights to injunctive
relief, known or unknown, relating to any alleged breach of this Agreement by
such party prior to the Amendment Effective Date.

 

(v)                                The foregoing Releases and Covenants Not to
Sue are not intended to and do not alter or affect the obligations of either
Netlist or Diablo with respect to the Agreement or this Amendment, including but
not limited to Diablo’s obligations to provide an escrow deposit or to indemnify
Netlist pursuant to the terms of the Agreement.

 

AMENDMENTS

 

9.                                     Market Share Commitment.  The following
Section 3(e) is hereby amended in its entirety to read as follows:

 

“3(e)                    Market Share Commitment.  [***]

 

“Netlist Market Share”: shall mean the number of Netlist Chipsets shipped,
invoiced or sold, as part of a qualified memory module using Diablo supplied
Netlist Chipsets or separately as individual components, by Netlist to any third
party.

 

3

--------------------------------------------------------------------------------


 

The Market Share Commitment shall [***] indicated below.  Netlist shall
cooperate and disclose the status of and any feedback (whether positive or
negative) to Diablo in connection with Netlists’s qualification with any
customers of the Netlist Chipset.

 

Netlist agrees not to renegotiate the purchase price of the Products to achieve
or maintain this percentage:

 

(i)                                     [***] of Netlist Production: [***];
Between [***] months of Netlist Production: [***]; After [***] month of Netlist
Production: [***].

 

(ii)                                 In addition, all quantities of Netlist
Chipsets set forth in any Purchase Order issued by Netlist to Diablo and
confirmed by Diablo in accordance with this Agreement, but which Diablo is
completely unable to fulfill, shall be deemed to have been allocated to Diablo.

 

(iii)                              Audit.  Netlist will maintain complete and
accurate records for not less than three (3) years after this Agreement expires
or is terminated.  Diablo may audit Netlist’s records in accordance with this
Section, twice per year, at its expense; provided that a nationally recognized
accounting firm retained by Diablo (“Auditor”) will pursuant to a
confidentiality agreement have access to such records solely for the purposes of
confirming that Netlist has fulfilled its obligations under Section (i) above.

 

(iv)                             If qualification requirements change in the 12
months following signing this Amendment, Netlist will give Diablo notice as soon
as possible to allow Diablo to propose a remedy.  During this period, if the
product does not meet the customer requirements, Netlist shall make commercially
reasonable efforts to maintain Diablo’s market share by increasing shipments to
other customers.

 

9.1                               Guaranteed Minimum Allocation

 

Notwithstanding section 3(e), Netlist shall allocate to Diablo a minimum of
[***]% of the Netlist total annual consumption of [***] provided however such
allocation shall be limited to a maximum of 100% of the Netlist Market Share.

 

10.                              Production Incentive.

 

·                  [***]

 

[***]

 

11.                              Term.  Section 11(a) is hereby amended in its
entirety to read as follows:

 

“(a)                           Term.  This Agreement shall become effective on
the Effective Date of this Agreement and shall continue for a period of three
(3) years (“Initial Term”).  This Agreement shall be extended automatically at
the end of the initial term or subsequent

 

4

--------------------------------------------------------------------------------


 

terms for an additional one (1) year term, unless terminated in accordance with
this Agreement or unless either party notifies the other party in writing of its
intent not to renew at least ninety (90) days prior to the expiration of the
Initial Term or subsequent term.”

 

16.                              Section II (e) shall be amended to include:

 

The obligations of Diablo under Section 2 of this Amendment will survive, in
accordance with the terms hereof, the term and termination of this Agreement,
and will remain in full force and effect regardless of the cause of any
termination and be binding on any successors or assigns.

 

GENERAL

 

17.                              Except as set forth herein, all terms and
conditions of the Agreement shall remain in full force and effect.  Unless
otherwise defined in this Amendment, capitalized terms used in this Amendment
shall have the same meaning as set forth in the Agreement.  This Amendment,
together with the Agreement, constitute the entire agreement of the parties with
respect to the subject matter hereof, and supersedes any other agreements,
promises, representations or discussions, written or oral, concerning such
subject matter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Effective Date.

 

Netlist, Inc.

 

 

 

By:

/s/ Chun K. Hong

 

Name:

Chun K. Hong

 

Title:

President, CEO

 

 

 

Diablo Technologies, Inc.

 

 

 

By:

/s/ Richard Badalone

 

Name:

Richard Badalone

 

Title:

President, CEO

 

 

5

--------------------------------------------------------------------------------

 